Exhibit 10.8

 

EXECUTION VERSION

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

 

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of June 28, 2017 and
effective as of the Effective Date (as defined below) (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation (“Guarantor”) in
favor of JPMorgan Chase Bank, National Association, a national banking
association organized under the laws of the United States (“Buyer”).

 

RECITALS

 

Pursuant to that certain Uncommitted Master Repurchase Agreement, dated as of
December 3, 2015 (as amended by that certain Amendment No. 1 to Master
Repurchase Agreement, dated as of the date hereof (the “MRA Amendment”), and as
further amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between Buyer and TH Commercial JPM LLC (“Seller”),
Seller has agreed to sell, from time to time, to Buyer certain Eligible Assets
(as defined in the Repurchase Agreement, upon purchase by Buyer, each a
“Purchased Asset” and, collectively, the “Purchased Assets”), upon the terms and
subject to the conditions as set forth therein.  Pursuant to the terms of that
certain Custodial Agreement dated December 3, 2015 (the “Custodial Agreement”)
by and among Buyer, Seller and Wells Fargo Bank, National Association (the
“Custodian”), Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as
Custodian of Buyer and any future purchaser, on several delivery dates, in
accordance with the terms and conditions of the Custodial Agreement.  Pursuant
to the terms of that certain Pledge Agreement dated as of December 3, 2015 (the
“Pledge Agreement”) made by TH Commercial Mortgage LLC (“Parent”) in favor of
Buyer, Parent has pledged to Buyer all of the Pledged Collateral (as defined in
the Pledge and Security Agreement).  The Repurchase Agreement, the Custodial
Agreement, the Depository Agreement, the Servicing Agreement, the Pledge
Agreement, the Fee Letter, this Guarantee and any other agreements executed in
connection with the Repurchase Agreement shall be referred to herein as the
“Governing Agreements”.

 

Seller has requested that from and after the Effective Date (as defined below):
(a) Two Harbors Investment Corp., a Maryland corporation (“Initial Guarantor”),
shall be released from its obligations under that certain Guarantee Agreement,
dated as of December 3, 2015 (the “Original Guarantee”), made by Initial
Guarantor in favor of Buyer, and (b) simultaneously therewith, Granite Point
Mortgage Trust Inc., a Maryland corporation, shall become the Guarantor under
this Guarantee on the terms and conditions set forth herein.

 

It is a condition precedent to Buyer’s execution and delivery of the MRA
Amendment and the release of Initial Guarantor pursuant to Section 23 hereof
that Guarantor shall have executed and delivered this Guarantee with respect to
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration of the Repurchase Date or otherwise, of all of the
following: (a) subject to Sections 2(c) and (d) below, all payment obligations
owing by Seller to Buyer under or in connection with the Repurchase Agreement or
any other Governing Agreements; (b) any and all extensions, renewals,
modifications,

 

--------------------------------------------------------------------------------


 

amendments or substitutions of the foregoing; and (c) all fees and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by Buyer in the enforcement of any of the foregoing or any
obligation of Guarantor hereunder; (collectively, the “Obligations”).

 

Guarantor and Buyer desire to amend and restate the Original Guarantee as set
forth herein as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Governing Agreements and to enter into the transaction
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein shall have the respective meanings given
them in the Repurchase Agreement.

 

“CMBS” shall mean pass-through certificates representing beneficial ownership
interests in one or more mortgage loans secured by commercial properties,
regardless of rating.

 

“Debt-to-Asset Ratio” shall mean the ratio, expressed as a percentage, the
numerator of which shall equal the total Indebtedness of Guarantor and its
consolidated Subsidiaries, on a consolidated basis in accordance with GAAP, and
the denominator of which shall equal the Total Assets of Guarantor and its
consolidated Subsidiaries.

 

“Effective Date” shall have the meaning set forth in the MRA Amendment.

 

“Highly Rated CMBS” shall mean CMBS rated at least “AA”, “Aa2” (or any
comparable rating) by any Rating Agency.

 

“Interest Expense” shall mean, with respect to any Person and its consolidated
Subsidiaries, for any period, the amount of interest as shown on such Person’s
consolidated statement of cash flow in accordance with GAAP, as offset by the
amount of receipts pursuant to net receive interest rate swap agreements of such
Person and its consolidated Subsidiaries during the applicable period.

 

“Rating Agency” shall mean any of Standard & Poor’s Ratings Services, Moody’s
Investor’s Service, Inc. Morningstar, Inc. or Fitch Ratings, Inc., or any
successors thereto.

 

“Recourse Indebtedness” shall mean, with respect to any Person and its
consolidated Subsidiaries for any period, without duplication, the aggregate
Indebtedness of such Person and its consolidated Subsidiaries during such period
for which such Person or Persons is directly responsible or liable as obligor or
guarantor.

 

“Restricted Cash” shall mean, for any Person and its consolidated Subsidiaries,
any amount of cash of such Person or any of its consolidated Subsidiaries that
is either encumbered with a prior lien or claim or is contractually required to
be set aside, segregated or otherwise reserved.

 

2

--------------------------------------------------------------------------------


 

“Tangible Net Worth” shall mean, with respect to any Person and its Subsidiaries
on a consolidated basis, as of any date of determination, (a) all amounts which
would be included under capital or shareholders’ equity (or like caption) on the
consolidated balance sheet of such Person at such date, determined in accordance
with GAAP as of such date, less (b)(i) amounts owing to such Person or any such
consolidated Subsidiary from any Affiliates or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with such Person or any Affiliate thereof, and (ii) intangible assets, all on or
as of such date.

 

“Target Investments” shall mean any of the following: (i) whole mortgage loans,
(ii) senior pari passu “A notes” or participations in whole mortgage loans,
(iii) mezzanine loans, (iv) preferred equity investments, (v) subordinated
mortgage interests (including “B notes” and junior participations in whole
mortgage loans), and (vi) real estate securities (including commercial mortgage
backed securities and notes or certificates issued in connection with a
collateralized loan obligation transaction) that are not Highly Rated CMBS.

 

“Total Assets” shall mean, with respect to any Person and its consolidated
Subsidiaries and any date of determination, an amount equal to the aggregate
book value of all assets owned by such Person on a consolidated basis determined
in accordance with GAAP, less (a) amounts owing to such Person or any of its
consolidated Subsidiaries from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or its consolidated Subsidiaries or any affiliate
thereof, (b) intangible assets, and (c) prepaid taxes and expenses, all on or as
of such date.

 

“Unrestricted Cash” shall mean, for any Person and its consolidated
Subsidiaries, any amount of cash of such Person and its consolidated
Subsidiaries other than Restricted Cash.

 

2.                                      Guarantee.  (a)  Guarantor hereby
unconditionally and irrevocably guarantees to Buyer the prompt and complete
payment and performance of the Obligations by Seller and Parent when due
(whether at the stated maturity, by acceleration or otherwise).

 

(b)                                 Notwithstanding anything in Section 2(a) to
the contrary, but subject in all cases to Sections 2(c), and (d) below, which
shall control with respect to the circumstances described therein, the maximum
liability of the Guarantor hereunder shall in no event exceed the sum of
(i) twenty-five percent (25%) of the then-currently unpaid aggregate Purchase
Price of all Purchased Assets that are Senior Mortgage Loans or Participation
Interests in Senior Mortgage Loans and (ii) one hundred percent (100%) of the
then-currently unpaid aggregate Purchase Price of all Purchased Assets that do
not consist of Purchased Assets that are Senior Mortgage Loans or Participation
Interests in Senior Mortgage Loans as of any date of determination.

 

(c)                                  Notwithstanding the foregoing, the
limitation on recourse liability as set forth in Section 2(b) above SHALL BECOME
NULL AND VOID and shall be of no force and effect and the Obligations shall be
fully recourse to Guarantor upon the occurrence of any of the following:

 

(i)                                     a voluntary bankruptcy or insolvency
proceeding is commenced by Seller, Parent or Guarantor under the Bankruptcy Code
or any similar federal or state law or any law of any other jurisdiction;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  an involuntary bankruptcy or insolvency
proceeding is commenced against Seller, Parent or Guarantor in connection with
which Seller, Parent or Guarantor or any Affiliate of any of the foregoing
(alone or in any combination) has or have colluded in any way with the creditors
commencing or filing such proceeding; or

 

(iii)                               any material breach of the separateness
covenants set forth in Articles 11(v) or (w) of the Repurchase Agreement that
results in a legal or equitable consolidation of Seller or Pledgor with any
other Person (including, without limitation, in connection with any proceeding
under any Insolvency Law).

 

(d)                                 In addition to the foregoing and
notwithstanding the limitation on recourse liability set forth in subsection (b)
above, Guarantor shall be liable for any losses, costs, claims, expenses or
other liabilities incurred by Buyer arising out of or attributable to:

 

(i)                                     any material breach of the separateness
covenants set forth in Articles 11(v) or (w) of the Repurchase Agreement (other
than as set forth in Section 2(c)(iv) above);

 

(ii)                                  any material breach by Seller, Guarantor
or any of their respective Affiliates, of any representations and warranties
relating to Environmental Laws, or any indemnity for costs incurred in
connection with the violation of any Environmental Law, the correction of any
environmental condition, or the removal of any Materials of Environmental
Concern, in each case in any way affecting Seller’s or Guarantor’s properties or
any of the Purchased Assets;

 

(iii)                               any failure of Primary Servicer to remit any
Income to the Depository Account in accordance with the related Servicer Notice;

 

(iv)                              fraud or intentional misrepresentation by
Seller, Parent, Guarantor, or any other Affiliate of Seller, Parent or Guarantor
in connection with the execution and the delivery of this Guarantee, the
Repurchase Agreement, or any other Transaction Document, or any certificate,
report, financial statement or other instrument or document furnished to Buyer
at the time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement; or

 

(v)                                 any material breach of any representations
and warranties by Guarantor contained in any Transaction Document or herein.

 

(e)                                  Guarantor further agrees to pay any and all
reasonable out-of-pocket expenses (including, without limitation, all reasonable
fees and disbursements of outside counsel) that may be paid or incurred by Buyer
in connection with (i) enforcing any of its rights hereunder, (ii) obtaining
advice of outside counsel with respect to the enforcement, potential enforcement
or analysis of its rights hereunder, and (iii) without duplication of the
foregoing clauses (i) and (ii), collecting any amounts owed to it hereunder
after the occurrence and during the continuance of an Event of Default.    This
Guarantee shall remain in full force and effect and be fully enforceable against
Guarantor in all respects until the later of (i) the date upon which the
Obligations are paid in full and (ii) the termination of the Repurchase
Agreement,

 

4

--------------------------------------------------------------------------------


 

notwithstanding that from time to time prior thereto, Seller and/or Parent may
be free from any Obligations.

 

(f)                                   No payment or payments made by Seller,
Parent or any other Person or received or collected by Buyer from Seller, Parent
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Guarantor hereunder, and Guarantor shall,
notwithstanding any such payment or payments, remain liable for the full amount
of the Obligations to the extent set forth in this Guarantee until the
Obligations are paid in full.

 

(g)                                  Guarantor agrees that whenever, at any
time, or from time to time, Guarantor shall make any payment to Buyer on account
of any liability hereunder, Guarantor will notify Buyer in writing that such
payment is made under this Guarantee for such purpose.

 

3.                                      Subrogation.  Upon making any payment
hereunder, Guarantor shall be subrogated to the rights of Buyer against Seller
and Parent and in any collateral for any Obligations with respect to such
payment; provided, that Guarantor shall not seek to enforce any right or receive
any payment by way of subrogation, or seek any contribution or reimbursement
from Seller, until all amounts then owing by Seller or Parent to Buyer or any of
its Affiliates under the Governing Agreements have been paid in full; provided,
further, that such subrogation rights shall be subordinate in all respects to
all amounts owing to Buyer under the Governing Agreements.  If any amount shall
be paid to Guarantor on account of such subrogation rights at any time when all
of the Repurchase Obligations shall not have been paid in full, such amount
shall be held by Guarantor in trust for Buyer, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Buyer in the exact form received by Guarantor (duly indorsed by Guarantor to
Buyer, if required), to be applied against the Repurchase Obligations, whether
matured or unmatured, in such order as Buyer may determine.

 

4.                                      Amendments, etc. with Respect to the
Obligations.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Guarantor, and without notice to or
further assent by Guarantor, any demand for payment of any of the Obligations
made by Buyer may be rescinded by Buyer and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by Buyer, and any Governing Agreement and any other document in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by Buyer for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Buyer shall have no obligation to protect, secure, perfect or insure
any lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto.  When making any demand hereunder
against Guarantor, Buyer may, but shall be under no obligation to, make a
similar demand on Seller, Parent or any other Person, and any failure by Buyer
to make any such demand or to collect any payments from Seller, Parent or any
such other Person or any release of Seller, Parent or such

 

5

--------------------------------------------------------------------------------


 

other Person shall not relieve Guarantor of its Obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of Buyer against Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

5.                                      Guarantee Absolute and Unconditional. 
(a)  Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection.  Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by Buyer upon this
Guarantee or acceptance of this Guarantee; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee; and all dealings between Seller, Parent and
Guarantor, on the one hand, and Buyer, on the other hand, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  Guarantor waives promptness, diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon Seller, Parent or
this Guarantee with respect to the Obligations.  This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity, regularity or enforceability of any
Governing Agreement, any of the Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by Seller or Parent against Buyer, (iii) any requirement that Buyer
exhaust any right to take any action against Seller, Parent or any other Person
prior to or contemporaneously with proceeding to exercise any right against
Guarantor under this Guarantee or (iv) any other circumstance whatsoever (with
or without notice to, or knowledge of, Seller, Parent and Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller and/or Parent for the Obligations or of Guarantor under this
Guarantee, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against Guarantor, Buyer may, but shall be under no
obligation, to pursue such rights and remedies that Buyer may have against
Seller, Parent or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by Buyer to pursue such other rights or remedies or to collect any
payments from Seller, Parent or any such other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of Seller, Parent or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against
Guarantor.  This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon Guarantor and its
successors and assigns thereof, and shall inure to the benefit of Buyer, and its
permitted successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of Guarantor under this Guarantee shall have
been satisfied by payment in full, notwithstanding that from time to time during
the term of the Governing Agreements, Seller or Parent may be free from any
Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, Guarantor hereby agrees, acknowledges, and represents and warrants to
Buyer as follows:

 

6

--------------------------------------------------------------------------------


 

(i)                                     Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer that in any manner impairs,
affects, reduces, releases, destroys and/or extinguishes Guarantor’s subrogation
rights, rights to proceed against Seller, Parent or any other guarantor for
reimbursement or contribution, and/or any other rights of Guarantor to proceed
against Seller, Parent, any other guarantor or any other person or security.

 

(ii)                                  Guarantor is presently informed of the
financial condition of Seller and Parent and of all other circumstances that
diligent inquiry would reveal and that bear upon the risk of nonpayment of the
Obligations.  Guarantor hereby covenants that it will make its own investigation
and will continue to keep itself informed about the financial condition of
Seller and Parent and of all other circumstances that bear upon the risk of
nonpayment and that it will continue to rely upon sources other than Buyer for
such information and will not rely upon Buyer for any such information. 
Guarantor hereby waives the right, if any, to require Buyer to disclose to
Guarantor any information that Buyer may now or hereafter acquire concerning
such condition or circumstances.

 

(iii)                               Guarantor has independently reviewed the
Governing Agreements and related agreements and has made an independent
determination as to the validity and enforceability thereof, and in executing
and delivering this Guarantee to Buyer, Guarantor is not in any manner relying
upon the validity, and/or enforceability, and/or attachment, and/or perfection
of any liens or security interests of any kind or nature granted by Seller or
Parent to Buyer, now or at any time and from time to time in the future.

 

6.                                      Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Buyer upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or Parent or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for Seller or Parent or any substantial part of the
property of Seller or Parent, or otherwise, all as though such payments had not
been made.

 

7.                                      Payments. Guarantor hereby agrees that
the Obligations will be paid to Buyer without set-off or counterclaim in U.S.
Dollars at the address specified in writing by Buyer.

 

8.                                      Representations and Warranties. 
Guarantor represents and warrants as of the Effective Date and as of each
Purchase Date under the Repurchase Agreement that:

 

(a)                                 It is duly organized, validly existing and
in good standing under the laws and regulations of its jurisdiction of
incorporation or organization, as the case may be.  It is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of its business except to the
extent that the failure to comply could not reasonably be expected to have a
Material Adverse Effect.  It has the power to own and hold the assets it
purports to own and hold, and to carry on its business as now being conducted
and proposed to be conducted, and has the power to execute, deliver, and perform
its obligations

 

7

--------------------------------------------------------------------------------


 

under this Guarantee and the other Governing Agreements except in each case to
the extent that the failure to comply could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 This Guarantee has been duly executed and
delivered by it, for good and valuable consideration.  This Guarantee
constitutes the legal, valid and binding obligations of it, enforceable against
it in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency and other limitations on creditors’ rights generally and
equitable principles.

 

(c)                                  Guarantor does not believe, nor does it
have any reason or cause to believe, that it cannot perform in all respects all
covenants and obligations contained in this Guarantee applicable to it.

 

(d)                                 Neither the execution and delivery of this
Guarantee nor compliance by it with the terms, conditions and provisions of this
Guarantee will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or constitute a default
thereunder, or result thereunder in the creation or imposition of any lien upon
any of its assets, (C) any judgment or order, writ, injunction, decree or demand
of any court applicable to it, or (D) any applicable Requirement of Law, except
where, in each case, any such conflict or breach could not reasonably be
expected to have a Material Adverse Effect.

 

(e)                                  There is no action, suit, proceeding,
investigation, or arbitration pending or, to the knowledge of Guarantor,
threatened against it or any of its assets (A) with respect to any of the
Transaction Documents or any of the transactions contemplated hereby or thereby,
or (b) that could  reasonably be expected to have a Material Adverse Effect.
Guarantor is in compliance in all respects with all Requirements of Law, except
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Guarantor is not in
default in any respect with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any arbitrator or Governmental Authority, except
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Guarantor’s execution and delivery of this
Guarantee and its compliance with the terms and provisions hereof will not
contravene or conflict with or result in the creation or imposition of any lien
upon any of the property or assets of it pursuant to the terms of any indenture,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it may be bound, or to which it may be subject.  No consent,
approval, authorization, or order of any third party is required in connection
with the execution and delivery by Guarantor of this Guarantee or to consummate
the transactions contemplated hereby that has not already been obtained.

 

(g)                                  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (A) the execution, delivery and performance of this
Guarantee, (B) the legality, validity, binding effect or enforceability of this
Guarantee against it or (C) the consummation of the transactions contemplated by
this Guarantee, except

 

8

--------------------------------------------------------------------------------


 

filing obligations with the Securities and Exchange Commission arising in the
ordinary course of Guarantor’s business as a public company, including, without
limitation, 8K, 10Q and 10K filings, which have been obtained and are in full
force and effect.

 

(h)                                 Guarantor has timely filed (taking into
account all applicable extensions) all required federal income tax returns and
all other material tax returns, domestic and foreign, required to be filed by it
and has paid all taxes, assessments, fees, and other governmental charges
payable by it, or with respect to any of its properties or assets, that have
become due and payable except to the extent such amounts are being contested in
good faith by appropriate proceedings for which appropriate reserves have been
established in accordance with GAAP, and, to the knowledge of Guarantor, there
is no claim relating to any such taxes now pending that was made in writing by
any Governmental Authority and that is not being contested in good faith as
provided above (other than liens for taxes not yet due).

 

(i)                                     There are no judgments against Guarantor
unsatisfied of record or docketed in any court located in the United States of
America that could reasonably be expected to have a Material Adverse Effect and
no Act of Insolvency has ever occurred with respect to it.

 

9.                                      Financial and other Covenants.  On and
as of the Effective Date and at all times until all Repurchase Obligations have
been paid in full, Guarantor covenants that:

 

(a)                                 Unrestricted Cash.  Guarantor shall not,
directly or indirectly, permit its Unrestricted Cash to be less than the greater
of: (i) Thirty Million Dollars ($30,000,000), and (ii) five percent (5.0%) of
Guarantor’s Recourse Indebtedness.

 

(b)                                 Minimum Tangible Net Worth.  Guarantor shall
not, directly or indirectly, permit its Tangible Net Worth to be less than the
sum of (x) seventy-five percent (75%) of its Tangible Net Worth as of the
Closing Date, plus (y) seventy-five percent (75%) of the aggregate net cash
proceeds of any equity issuances made by Guarantor after the Closing Date (net
of underwriting discounts and commissions and other reasonable and customary
out-of-pocket costs and expenses incurred by Guarantor and its Affiliates in
connection with such equity issuance).

 

(c)                                  Total Debt to Total Assets Ratio. 
Guarantor shall not at any time permit:

 

(i)                                     Guarantor’s Debt-to-Asset Ratio
determined only with respect to Indebtedness and Total Assets associated with
Target Investments to be greater than seventy-five percent (75%);

 

(ii)                                  Guarantor’s Debt-to-Asset Ratio determined
only with respect to Indebtedness and Total Assets associated with Highly Rated
CMBS to be greater than ninety percent (90%); and

 

(iii)                               Guarantor’s Debt-to-Asset Ratio with respect
to all Indebtedness and Total Assets to be greater than eighty percent (80%).

 

(d)                                 Minimum Interest Expense Coverage Ratio. 
Guarantor shall not permit the ratio of (i) all amounts set forth on an income
statement of Guarantor and its consolidated

 

9

--------------------------------------------------------------------------------


 

Subsidiaries prepared in accordance with GAAP for interest income for the period
of four (4) consecutive fiscal quarters ended on or most recently prior to such
date of determination to (ii) the Interest Expense of Guarantor and its
consolidated Subsidiaries for such period, to be less than 1.50 to 1.00.

 

(e)                                  Guarantor’s compliance with the covenants
set forth in clauses (a), (b), (c) and (d) above (i) shall be determined in
accordance with GAAP on a consolidated basis, but adjusted to remove the impact
of consolidating any variable interest entities under the requirements of
Accounting Standards Codification (“ASC”) Section 810 and/or transfers of
financial assets accounted for as secured borrowings under ASC Section 860, as
both of such ASC sections are amended, modified and/or supplemented from time to
time, and (ii) must be evidenced by Guarantor’s financial statements and a
Covenant Compliance Certificate (which may be delivered by Guarantor) in respect
of the financial quarter most recently ended, in the form of Exhibit XVI to the
Repurchase Agreement furnished together therewith, as provided by Seller to
Buyer pursuant to Article 11(j) of the Repurchase Agreement, and compliance with
all such covenants are subject to continuing verification by Buyer.

 

10.                               Further Covenants of Guarantor.

 

(a)                                 Taxes.  Guarantor has timely filed (taking
into account all applicable extensions) all required federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all taxes, assessments, fees, and other governmental charges
payable by it, or with respect to any of its properties or assets, that have
become due and payable except to the extent such amounts are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP.  No tax
liens have been filed against Guarantor or any of Guarantor’s assets (other than
liens for taxes not yet due or the amount or validity of which are being
contested in good faith by appropriate proceedings diligently conducted and for
which appropriate reserves have been established in accordance with GAAP), and,
as of the Effective Date, no claims are being asserted with respect to any such
taxes, fees or other charges.

 

(b)                                 PATRIOT Act.

 

(i)                                     Guarantor is in compliance, in all
respects, with (A) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other applicable enabling
legislation or executive order relating thereto, and (B) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of any
Transaction will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(ii)                                  Guarantor agrees that, from time to time
upon the prior written request of Buyer, it shall (A) execute and deliver such
further documents, provide such additional information and reports and perform
such other acts as Buyer may reasonably request in order to

 

10

--------------------------------------------------------------------------------


 

insure compliance with the provisions hereof (including, without limitation,
compliance with the USA PATRIOT Act of 2001 and to fully effectuate the purposes
of this Guarantee and (B) provide such opinions of counsel concerning matters
relating to this Guarantee as Buyer may reasonably request; provided, however,
that nothing in this Section 10(b) shall be construed as requiring Buyer to
conduct any inquiry or decreasing Guarantor’s responsibility for its statements,
representations, warranties or covenants hereunder.  In order to enable Buyer
and its Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
Patriot Act of 2001 and regulations thereunder, Guarantor on behalf of itself
and its Affiliates represents to Buyer and its Affiliates that neither
Guarantor, nor any of its Affiliates, is a Prohibited Investor, and Guarantor is
not acting on behalf of or for the benefit of any Prohibited Investor. 
Guarantor agrees to promptly notify Buyer or a person appointed by Buyer to
administer their anti-money laundering program, if applicable, of any change in
information affecting this representation and covenant.

 

(c)                                  Office of Foreign Assets Control. 
Guarantor warrants, represents and covenants that neither Guarantor nor any of
its Affiliates are or will be an entity or person (A) that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order 13224
issued on September 24, 2001 (“EO13224”); (B) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control’s most current
list of “Specifically Designed National and Blocked Persons”; (C) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO13224;
or (D) who is otherwise affiliated with any entity or person listed above (any
and all parties or persons described in (A) through (D) above are herein
referred to as a “Prohibited Person”).  Guarantor covenants and agrees that
neither it nor any of its Affiliates will knowingly (1) conduct any business,
nor engage in any transaction or dealing, with any Prohibited Person or
(2) engage in or conspire to engage in any transaction that evades or avoids or
that the purpose of evading or avoiding any of the prohibitions of EO13224. 
Guarantor further covenants and agrees to deliver to Buyer any such
certification or other evidence as may be requested by Buyer in its sole and
absolute discretion, confirming that neither it nor any of its Affiliates is a
Prohibited Person and neither Guarantor nor any of its Affiliates has knowingly
engaged in any business transaction or dealings with a Prohibited Person,
including, but not limited to, the making or receiving any contribution of
funds, goods or services to or for the benefit of a Prohibited Person.

 

(d)                                 Financial Reporting.  Guarantor shall
provide, or cause to be provided, to Buyer the following financial and reporting
information:

 

(i)                                     Within forty-five (45) calendar days
after the last day of each of the first three fiscal quarters in any fiscal
year, a quarterly reporting package substantially in the form of Exhibit III-B
attached to the Repurchase Agreement;

 

(ii)                                  Within one hundred and twenty (120)
calendar days after the last day of its fiscal year, an annual reporting package
substantially in the form of Exhibit III-C attached to the Repurchase Agreement;
and

 

(iii)                               Upon Buyer’s request, copies of Guarantor’s
consolidated Federal Income Tax returns, if any, delivered within thirty (30)
days after the earlier of (A) filing or (B) the last filing extension period.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Obligations and Laws. 
Guarantor shall at all times (i) continue to engage in business of the same
general type as now conducted by it or otherwise as approved by Buyer prior to
the date hereof, (ii) comply in all respects with all laws, ordinances, rules,
regulations and orders (including, without limitation, Environmental Laws) of
any Governmental Authority or any other federal, state, municipal or other
public authority having jurisdiction over Guarantor or any of its assets, except
to the extent that the failure to comply could not be reasonably expected to
have a Material Adverse Effect, (iii) maintain and preserve its legal existence,
and (iv) preserve all of its rights, privileges, licenses and franchises
necessary for the operation of its business, except to the extent that the
failure to comply could not be reasonably expected to have a Material Adverse
Effect.

 

(f)                                   Books and Records.  Guarantor shall at all
times keep proper books of records and accounts in which full, true and correct
entries shall be made of its transactions in accordance with GAAP, and set aside
on its books from its earnings for each fiscal year all such proper reserves in
accordance with GAAP.

 

(g)                                  Change of Name; Place of Business. 
Guarantor shall advise Buyer in writing of the opening of any new chief
executive office or the closing of any such office of Guarantor and of any
change in Guarantor’s name or jurisdiction of organization not less than fifteen
(15) Business Days prior to taking any such action.

 

Notwithstanding the foregoing, if Guarantor shall default in the observance or
performance of any agreement contained in clauses (d) through (g) above,
Guarantor shall have ten (10) Business Days after the earlier of (i) the date
Guarantor gains knowledge of such default and (ii) notice to Guarantor from
Buyer to remedy such default.

 

11.                               Right of Set-off.  Guarantor hereby
irrevocably authorizes Buyer and its Affiliates, without notice to Guarantor,
any such notice being expressly waived by Guarantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by Guarantor
(whether at stated maturity, by acceleration or otherwise), to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer to or for
the credit or the account of Guarantor, or any part thereof in such amounts as
Buyer may elect, against and on account of the obligations and liabilities of
Guarantor to Buyer hereunder and claims of every nature and description of Buyer
against Guarantor, in any currency, arising under any Governing Agreement, as
Buyer may elect, whether or not Buyer has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  Buyer shall notify Guarantor promptly of any such set-off and the
application made by Buyer, provided that the failure to give such notice shall
not affect the validity of such set-off and application.  The rights of Buyer
under this Section 11 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Buyer may have.

 

12.                               Severability.  Any provision of this Guarantee
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such

 

12

--------------------------------------------------------------------------------


 

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

13.                               Section Headings.  The section headings used
in this Guarantee are for convenience of reference only and shall not affect the
interpretation or construction of this Guarantee.

 

14.                               No Waiver; Cumulative Remedies.  Buyer shall
not by any act (except by a written instrument pursuant to Section 15 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or event of default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Buyer of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy that Buyer would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.

 

15.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantor and Buyer, except that any provision of this
Guarantee may be waived by Buyer in a letter or agreement specifically waiving
such terms and executed solely by Buyer. This Guarantee shall be binding upon
Guarantor’s successors and assigns and shall inure to the benefit of Buyer, and
Buyer’s respective successors and assigns.  THIS GUARANTEE AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS GUARANTEE, THE
RELATIONSHIP OF THE PARTIES TO THIS GUARANTEE, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS GUARANTEE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS GUARANTEE.

 

16.                               Notices.  Notices by Buyer to Guarantor shall
be given in writing, addressed to Guarantor at the address or transmission
number set forth under its signature below and shall be effective for all
purposes if hand delivered or sent by (a) hand delivery, with proof of delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of delivery or (d) by email, provided that such email notice must
also be delivered by one of the means set forth above, to the address or
transmission number set forth under its signature below or at such other address
and person as shall be designated from time to time by Guarantor, as the case
may be, in

 

13

--------------------------------------------------------------------------------


 

a written notice to Buyer.  A notice shall be deemed to have been given: (w) in
the case of hand delivery, at the time of delivery, (x) in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day, (y) in the case of expedited prepaid delivery upon the first
attempted delivery on a Business Day, or (z) in the case of email, upon receipt
of confirmation, provided that such email notice was also delivered as required
in this Section 16.  If Guarantor receives a notice that does not comply with
the technical requirements for notice under this Section 16 it may elect to
waive any deficiencies and treat the notice as having been properly given. 
Notice by Guarantor to Buyer shall be given in the manner set forth in
Article 15 of the Repurchase Agreement.

 

17.                               SUBMISSION TO JURISDICTION; WAIVERS. 
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)                               SUBMITS IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE OTHER LOAN DOCUMENTS TO
WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)                               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
GUARANTOR AT ITS ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH
OTHER ADDRESS OF WHICH BUYER SHALL HAVE BEEN NOTIFIED IN WRITING BY GUARANTOR;
AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

18.                               Integration.  This Guarantee represents the
agreement of Guarantor with respect to the subject matter hereof and there are
no promises or representations by Buyer relative to the subject matter hereof
not reflected herein.

 

19.                               Execution.  This Guarantee may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.  Delivery by telecopier or other electronic transmission (including
a .pdf e-mail transmission) of an executed counterpart of a signature

 

14

--------------------------------------------------------------------------------


 

page to this Guarantee shall be effective as delivery of an original executed
counterpart of this Guarantee.

 

20.                               Acknowledgments.  Guarantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Guarantee and the related documents;

 

(b)                                 Buyer has no fiduciary relationship to it,
and the relationship between Buyer and Guarantor is solely that of surety and
creditor;

 

(c)                                  no joint venture exists between or among
any of Buyer, on the one hand, and Seller, Parent and/or Guarantor on the other
hand; and

 

(d)                                 as of the date hereof and as of the
Effective Date, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement, the Guarantee Agreement and each of the other
Transaction Documents.

 

21.                               Intent.  Guarantor intends for this Guarantee
to be a credit enhancement related to a repurchase agreement, within the meaning
of Section 101(47) of the Bankruptcy Code and, therefore, for this Guarantee to
be itself a repurchase agreement, within the meaning of Section 101(47) and
Section 559 of the Bankruptcy Code.

 

22.                               WAIVERS OF JURY TRIAL.  GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.

 

23.                               Effect of Amendment and Restatement.  From and
after the Effective Date, the Original Guarantee is hereby amended, restated and
superseded in its entirety by this Guarantee.  From and after the Effective
Date, Initial Guarantor is hereby forever released and discharged from any and
all further liabilities, obligations or claims under the Original Guarantee now
existing or hereafter arising.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

 

GRANITE POINT MORTGAGE TRUST INC., a Maryland corporation

 

 

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Granite Point Mortgage Trust Inc.

 

 

590 Madison Avenue

 

 

36th Floor

 

 

New York, NY 10022

 

 

Attn: General Counsel

 

 

Phone: 212-364-5500

 

 

E-mail: legal.gp@prcm.com

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

TWO HARBORS INVESTMENT CORP, a Maryland corporation, as Initial Guarantor,
hereby consents to this amendment and restatement

 

 

 

 

 

By:

/s/ Brad Farrell

 

 

Name: Brad Farrell

 

 

Title: Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association, as
beneficiary of this Guarantee, hereby consents to this amendment and restatement

 

 

 

 

 

By:

/s/ Thomas N. Cassino

 

 

Name: Thomas N. Cassino

 

 

Title: Executive Director

 

17

--------------------------------------------------------------------------------